DETAILED ACTION
	The replacement figure filed October 20, 2021 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Duncan Stark on October 26, 2021.
The application has been amended as follows: 
In the claims filed October 20, 2021:
Claim 5, line 2 – “a top portion” has been replaced with “the top portion”
Claim 5, line 4 – “a leading edge” has been replaced with “the leading edge”
Claim 5, line 6 – “a trailing edge” has been replaced with “the trailing edge”
Claim 7, line 2 – “a top portion” has been replaced with “the top portion”
Claim 10, line 3 – “the top” has been replaced with “the top portion”
Claim 17, line 3 – “the top” has been replaced with “the top portion”
Claim 17, line 5 – “the top” has been replaced with “the top portion”
Claim 26, line 2 – “a trailing end” has been replaced with “the trailing end”
Claim 27, line 1 – “claim 22 wherein the horizontal” has been replaced with “claim 26 wherein a horizontal”
VACATING OF RESTRICTION REQUIREMENT
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on April 21, 2021 is hereby withdrawn. Thus, previously withdrawn claims 10-30 have been rejoined and examined. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, US 3475860 to Puczynski, fails to disclose, in combination with the other limitations of independent claims 1 and 31, a frame wedge surface that “extends along the top portion of the door frame from adjacent a leading edge of the door panel to adjacent a trailing edge of the door panel when the door panel is in the closed position” as well as a door wedge surface that “extends along the top portion of the door panel from the leading edge of the door panel to the trailing edge of the door panel.”  Further, a person of ordinary skill in the art would not modify the Puczynski frame wedge surface and door wedge surface as recited in the previous sentence.
Similarly, US 6826867 to McDonald et al. fails to disclose in combination with the other limitations of independent claims 1 and 31, a frame wedge surface46 that “extends along the top portion of the door frame from adjacent a leading edge of the door panel to adjacent a trailing edge of the door panel when the door panel is in the closed position” as well as a door 
Finally, US 2004/0107642 to Liebscher fails to disclose in combination with the other limitations of independent claims 1 and 31, a frame wedge surface that “extends along the top portion of the door frame from adjacent a leading edge of the door panel to adjacent a trailing edge of the door panel when the door panel is in the closed position” as well as a door wedge surface that “extends along the top portion of the door panel from the leading edge of the door panel to the trailing edge of the door panel.”  Further, a person of ordinary skill in the art would not modify the Liebscher frame wedge surface and door wedge surface as recited in the previous sentence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MARCUS MENEZES/Primary Examiner, Art Unit 3634